                Case 18-12808-KG       Doc 49    Filed 12/20/18     Page 1 of 1



                      UNITED STATES DEPARTMENT OF JUSTICE
                      OFFICE OF THE UNITED STATES TRUSTEE
                               DISTRICT OF DELAWARE
                         J. CALEB BOGGS FEDERAL BUILDING
                      844 KING STREET, SUITE 2207, LOCKBOX 35
                            WILMINGTON, DELAWARE 19801
                        PHONE (302) 573-6491 / FAX (302) 573-6497

ANDREW R. VARA                                            T. PATRICK TINKER
ACTING UNITED STATES TRUSTEE                              ASSISTANT U.S. TRUSTEE


REQUEST BY THE UNITED STATES TRUSTEE TO THE CLERK OF BANKRUPTCY
COURT TO SCHEDULE A SECTION 341(a) MEETING IN A CHAPTER 11 CASE
______________________________________________________________________________

ATTENTION: 341(a) NOTICE CLERK - CHAPTER 11

Pursuant to Section 341(a) of the U.S. Bankruptcy Code, please schedule a meeting of creditors
for the following cases:

DEBTOR:                White Eagle Asset Portfolio, LP


CASE NO:               18-12808 (KG)


DATE:                  January 16, 2019

TIME:                  1:00 p.m.

LOCATION:              J. Caleb Boggs Federal Building
                       844 King Street
                       3rd Floor, Room 3209
                       Wilmington, DE 19801

By: /s/ Juliet Sarkessian

Juliet Sarkessian, Trial Attorney

Dated: December 20, 2018

PLEASE NOTE THAT THE 341(a) MEETING HAS BEEN SCHEDULED WITHIN THE TIME REQUIRED BY RULE
2003, FEDERAL RULES OF BANKRUPTCY PROCEDURE. IF YOU ARE UNABLE TO COMPLY WITH THE
NOTICE REQUIREMENT OF THIS RULE, PLEASE ADVISE IMMEDIATELY.

cc: Colin R. Robinson, Esquire (Debtors’ counsel)
